J-S18023-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    M.D.                                       :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    C.D. AND N.S.                              :
                                               :
                                               :
    APPEAL OF: L.T.                            :      No. 2090 MDA 2019

               Appeal from the Order Entered November 22, 2019
               In the Court of Common Pleas of Lycoming County
                  Civil Division at No(s): FC-2019-0020448-CU


BEFORE:      KUNSELMAN, J., KING, J., and STEVENS, P.J.E.*

MEMORANDUM BY KING, J.:                                    FILED MAY 12, 2020

        Appellant, L.T. (“Maternal Grandmother”), appeals from the order

entered in the Lycoming County Court of Common Pleas, which dismissed for

lack of standing, her petition to intervene in a custody action between M.D.

(“Paternal Grandmother”) and biological parents C.D. (“Father”)1 and N.S.

(“Mother”), regarding M.R.D. (born in June 2018) (“Child”). We reverse and

remand for further proceedings.

        The relevant facts and procedural history of this case are as follows. On

May 29, 2019, Paternal Grandmother filed a petition for emergency or special

custody relief concerning Child. Paternal Grandmother alleged, inter alia, that

____________________________________________


*   Former Justice specially assigned to the Superior Court.

1   The record indicates that Father plans to contest paternity.
J-S18023-20


approximately two weeks earlier, Father had called Paternal Grandmother and

told her Child was without proper care and housing. Specifically, Father told

Paternal Grandmother the house lacked running water, food, and diapers.

Paternal Grandmother said she contacted Children and Youth Services

(“CYS”), and CYS permitted Paternal Grandmother to take Child home with

her.

       Paternal Grandmother further claimed that on the day prior to filing her

petition, she received a phone call from Father, in which Father was screaming

“protect my daughter,” because four individuals had threatened violence

against Father, Mother, Child, and Paternal Grandmother.               Paternal

Grandmother said she contacted police. Paternal Grandmother also alleged

that Mother and Father are drug users. Paternal Grandmother attached to her

petition a statement signed by Mother, Father, and witnesses, consenting to

Paternal Grandmother’s temporary custody of Child as of May 25, 2019. For

these reasons, Paternal Grandmother sought sole physical and legal custody

of Child.

       On May 29, 2019, a family court hearing officer granted Paternal

Grandmother temporary sole physical custody of Child, pending a hearing

scheduled for June 12, 2019.      On June 12, 2019, the court conducted a

custody hearing. The court entered an order that date stating the court heard

serious allegations concerning parents’ ability to care for Child, some of which

were memorialized by a CYS caseworker. The court further stated that during


                                     -2-
J-S18023-20


the hearing, the parties reached an agreement regarding custody of Child.

Thus, the court entered an order, by agreement of the parties, for Paternal

Grandmother to retain primary physical and legal custody of Child, subject to

periods of visitation by Mother and Father.            The court scheduled a review

hearing for July 23, 2019.

       On July 12, 2019, Maternal Grandmother filed a petition to intervene,

seeking primary physical and shared legal custody of Child.                   Maternal

Grandmother indicated she has lived in Tennessee since 2015, and admitted

that she had not yet met Child.                Nevertheless, Maternal Grandmother

maintained she had the financial and physical means to parent Child, and was

ready and willing to assume responsibility for Child. Maternal Grandmother

asserted parents’ inability to care for Child, and also claimed Paternal

Grandmother was unable to properly care for Child based on her physical

infirmities.2

       On July 29, 2019, Paternal Grandmother filed an answer and new matter

to   Maternal    Grandmother’s       petition    to   intervene,   opposing   Maternal

Grandmother’s request for custody and claiming, inter alia, Maternal

Grandmother lacked standing to intervene. The court scheduled a hearing on

Maternal Grandmother’s petition to intervene for August 28, 2019.

       Meanwhile, on July 23, 2019, the court held a review hearing, at which


____________________________________________


2 Maternal Grandmother later withdrew this allegation against Paternal
Grandmother.

                                           -3-
J-S18023-20


Mother, Father, Paternal Grandmother, and a CYS caseworker were present.

The next day, the court entered an order by agreement of the parties,

continuing sole legal and primary physical custody of Child with Paternal

Grandmother, subject to periods of visitation by Mother and Father. The court

scheduled another review hearing for October 16, 2019.

       Maternal Grandmother subsequently filed an application to continue the

hearing on her petition to intervene, in light of Paternal Grandmother’s

agreement to let Maternal Grandmother visit Child at Paternal Grandmother’s

home. The court continued the hearing on Maternal Grandmother’s petition

to intervene until November 5, 2019.

       The court held another review hearing on October 22, 2019, which

Paternal Grandmother and Father attended.         Mother did not attend the

hearing. Following the hearing, the court entered an order, by agreement of

the parties, continuing sole legal and primary physical custody of Child with

Paternal Grandmother, subject to periods of visitation by Mother.       Father

indicated that he planned to challenge paternity, so he would not be exercising

visitation rights.

       The court held a hearing on Maternal Grandmother’s petition to

intervene on November 5, 2019.3 At the hearing, the court initially asked

Mother if she had a position regarding Maternal Grandmother’s petition to


____________________________________________


3 Mother, Maternal Grandmother, and Paternal Grandmother attended the
hearing. Although Father was served with notice, he did not attend.

                                           -4-
J-S18023-20


intervene. Mother testified that she had discussed the petition to intervene

with   Maternal   Grandmother    and   was   in   agreement   with      Maternal

Grandmother’s intent to pursue custody.      (N.T. Hearing, 11/5/19, at 5).

Counsel for Maternal Grandmother then offered the following argument:

         [Maternal Grandmother] is the biological mother of
         [Mother], and biological grandmother to the subject child[.]
         She did not have a relationship with [Child] prior to on or
         about August of 2019, which I will go into more depth with
         respect to that in a moment. The reason for the Petition to
         Intervene was due to the reasons contained, again, on
         information received and as outlined in the petition. With
         respect to standing, [Maternal Grandmother] being the
         biological grandmother, she did—again, she did not see or
         have any contact with [C]hild, but the argument would be
         made that nor did [Paternal Grandmother] until she
         received custody of [C]hild via emergency custody on or
         about May 2019. [Maternal Grandmother] would [indicate]
         that she does—she has consulted with [Mother], who’s
         indicated that she would like [Maternal Grandmother] to
         enter, have standing so that she can have, develop, and
         cultivate a relationship with [Child].

         The reason for the issue at bar, is the—pursuant to [23
         Pa.C.S.A. §] 5324, which we’ll summarize by way of
         argument following the hearing, but at the end of the day
         [Maternal Grandmother] would [indicate] that she, in
         addition to her willingness to assume responsibility for the
         child, does have standing because the relationship—even
         though the contact of [C]hild came after the Petition to
         Intervene and was graciously afforded by [Paternal
         Grandmother] in [Paternal Grandmother’s] home, she has
         had occasion to meet [C]hild and is now in custody of
         another child born of [Mother], but not [Father]. … A
         private custody agreement or arrangement was made
         where primary physical and shared legal was awarded to
         [Maternal Grandmother] who does reside in the State of
         Tennessee and does intend after today’s proceeding to
         return to the State of Tennessee where she resides with her
         husband and—… [f]our other children.            From our
         [perspective], that’s all we have.

                                    -5-
J-S18023-20



(Id. at 6-8).

       Counsel for Paternal Grandmother disputed only the portion of that

argument regarding Paternal Grandmother’s contact with Child. Counsel for

Paternal Grandmother claimed Paternal Grandmother had “a number of

contacts” with Child prior to receiving custody. (Id. at 9). Mother disagreed,

explaining Paternal Grandmother had contact with Child “maybe twice” before

obtaining custody. (Id. at 12). Mother admitted those contacts were with

her consent. (Id.) Paternal Grandmother claimed she saw Child regularly

when Child was about five or six months old, during periods when Father was

supervising Child and Mother was not present.        (Id. at 14-15).   Paternal

Grandmother admitted she saw Child only twice after Child was six months

old until Paternal Grandmother obtained emergency custody. (Id. at 16). At

the conclusion of the hearing, the court deferred ruling pending an informal

letter from counsel on the standing issue.

       On November 22, 2019, the court denied Maternal Grandmother’s

petition to intervene.      Specifically, the court ruled Maternal Grandmother

lacked standing to pursue custody under 23 Pa.C.S.A. § 5324(3) (which grants

grandparents who are not in loco parentis4 to the child, the right to file an

action for any form of custody if certain other conditions are met), because



____________________________________________


4 Prior to the hearing, Maternal Grandmother conceded she did not stand in
loco parentis to Child.

                                           -6-
J-S18023-20


Maternal Grandmother could not prove she had a “relationship with the child

[that] began with the consent of a parent of the child or under a court order,”

as required under Section 5324(3)(i). The court stated, in relevant part:

         It is undisputed that [M]aternal [G]randmother is willing to
         assume parental responsibility of [C]hild, thus satisfying
         subsection (ii) of Section 5324(3). However, this [c]ourt
         cannot find that there was a relationship between [Maternal
         Grandmother] and [C]hild that began with either the
         consent of the parent or by court order.          [Maternal
         Grandmother], by her own admission in the pleadings, had
         never even met [C]hild at the time of the filing of the
         petition. Counsel for [Maternal Grandmother] argues that
         although perhaps not specifically stated, it is strongly
         inferred that Mother consents to [Maternal Grandmother]
         having the opportunity to develop a relationship with
         [C]hild, given that Mother voluntarily gave [Maternal
         Grandmother] primary legal and physical custody of her
         recently born infant.

         Unfortunately, the plain language of this portion of the
         statute is also unambiguous and therefore must be strictly
         construed. An inference of a willingness on the part of a
         parent to consent to a potential relationship between the
         child and grandparent in the future is insufficient to satisfy
         the statutory requirement for standing to pursue custody in
         the present. Accordingly, the Petition to Intervene and
         Modify Custody filed on July 12, 2019, is hereby DENIED.

         The [c]ourt notes that this is a situation where both parents
         have struggled with issues that have resulted in serious
         concerns regarding their ability to care for [C]hild. This
         [C]hild deserves the love and support of every family
         member who is willing to be involved in her life. Although
         there is no legal basis under which [Maternal Grandmother]
         may pursue custody of [C]hild, and the [c]ourt has no
         authority to award periods of visitation to her, [P]aternal
         [G]randmother is strongly encouraged to include [Maternal
         Grandmother] in [C]hild’s life to ensure that [C]hild
         develops and maintains a relationship with her mother’s side
         of the family, including her half-sibling who is in [Maternal
         Grandmother’s] primary physical custody.

                                     -7-
J-S18023-20



(Order, filed 11/22/19, at 4-5).               On December 20, 2019, Maternal

Grandmother timely filed a notice of appeal5 and contemporaneous concise

statement of errors complained of on appeal, pursuant to Pa.R.A.P.

1925(a)(2)(i).

       Maternal Grandmother raises the following issues for our review:

          WHETHER THE TRIAL COURT ERRED IN ITS ANALYSIS AND
          APPLICATION OF G.A.P. V. J.M.W., 194 A.3D 614
          [(PA.SUPER. 2018)] AS IT PERTAINS TO THE CASE SUB
          JUDICE?

          WHETHER THE TRIAL COURT ERRED IN ITS CONCLUSION
          THAT THERE IS NO LEGAL BASIS UNDER WHICH THE
          PETITIONER MAY PURSUE CUSTODY OF THE CHILD AT
          ISSUE?

          WHETHER THE TRIAL COURT ERRED IN CONCLUDING THAT
          THE COURT HAD NO AUTHORITY TO AWARD PERIODS OF
          VISITATION TO MATERNAL GRANDMOTHER?

(Maternal Grandmother’s Brief at 4).

       We address Maternal Grandmother’s issues together.             Maternal

Grandmother argues that the overarching purpose of the Child Custody Act,

as it relates to standing and custody for grandparents, is to grant

grandparents standing in custody matters, and not to create a situation where

grandparents are essentially in a “race to file” to receive custody. Maternal

Grandmother asserts that this Court in G.A.P., supra recognized the


____________________________________________


5See K.C. v. L.A., 633 Pa. 722, 128 A.3d 774 (2015) (holding order denying
petition to intervene in custody action is appealable as collateral order);
Pa.R.A.P. 313 (defining collateral orders).

                                           -8-
J-S18023-20


absurdity, unreasonableness, and contradiction to public policy that would

result from a court-sanctioned system that denies a trial court the opportunity

to determine which grandparent can best serve the child’s needs, simply

because one grandparent was able to file a custody petition first. Maternal

Grandmother contends the trial court improperly prevented her from seeking

custody of Child, not based on a careful weighing of the requisite custodial

factors, but solely because she “lost the race to the courthouse.” Maternal

Grandmother emphasizes that Paternal Grandmother was in a more

advantageous position to file a petition seeking custody first, due to her

geographic proximity to Child. Maternal Grandmother submits the trial court

erred by ignoring the public policy concerns outlined in G.A.P.

      Additionally, Maternal Grandmother insists she has clearly manifested a

willingness to assume responsibility for Child. Maternal Grandmother further

posits that Child is substantially at risk as a result of parents’ issues with

substance abuse and criminal behavior. Consequently, Maternal Grandmother

suggests the sole dispute in this case is whether she began a relationship with

Child with the consent of Child’s parents. Maternal Grandmother stresses that

the primary purpose in all custody determinations is the best interest of the

child, and she highlights the government’s role to ensure children are not

deprived of beneficial relationships with their grandparents.         Maternal

Grandmother claims the trial court’s strict statutory interpretation in these

circumstances produced an absurd result that not only belies the General


                                     -9-
J-S18023-20


Assembly’s intention regarding the Child Custody Act, but also goes against

the best interests of Child by depriving Child of a relationship with Maternal

Grandmother.

      Maternal Grandmother avers that Father has refused to take any

meaningful part in Child’s life, and actually has expressed his intent to contest

paternity. Maternal Grandmother also suggests Mother has conducted herself

in a way that affirmatively indicates consent to Maternal Grandmother’s

relationship with Child and has taken no action that indicates a lack of consent

to their relationship.   Maternal Grandmother maintains that Mother gave

Maternal Grandmother primary physical custody of another child (Child’s half-

sibling), which is a clear indication that Mother would not contest Maternal

Grandmother’s pursuit of custody of Child. Maternal Grandmother concludes

that both parents, by their actions, have expressly consented to Maternal

Grandmother’s relationship with Child, and the trial court erred by concluding

she lacked standing to pursue custody under Section 5324(3)(i).            For the

following reasons, we agree Maternal Grandmother has standing to pursue

custody of Child.

      Our review of this case implicates the following legal principles:

         An issue regarding standing is a threshold issue that is a
         question of law.        Moreover, the interpretation and
         application of a statute is also a question of law. As with all
         questions of law, we must employ a de novo standard of
         review and a plenary scope of review to determine whether
         the court committed an error of law.

         When interpreting a statute, this court is constrained by the

                                     - 10 -
J-S18023-20


         rules of the Statutory Construction Act of 1972 (the “Act”).
         1 Pa.C.S. §§ 1501-1991. The Act makes clear that the goal
         in interpreting any statute is to ascertain and effectuate the
         intention of the General Assembly while construing the
         statute in a manner that gives effect to all its provisions.
         See 1 Pa.C.S. § 1921(a). The Act provides: “[w]hen the
         words of a statute are clear and free from all ambiguity, the
         letter of it is not to be disregarded under the pretext of
         pursuing its spirit.” 1 Pa.C.S. § 1921(b). Moreover, it is
         well settled that the best indication of the General
         Assembly’s intent may be found in a statute’s plain
         language. Additionally, we must presume that the General
         Assembly does not intend a result that is absurd, impossible
         of execution, or unreasonable and does intend to favor the
         public interest over any private interest. See 1 Pa.C.S. §
         1922(1) and (5).

G.A.P., supra at 616-17 (some internal citations and quotation marks

omitted).

      The Child Custody Act provides standing for grandparents in custody

cases, in relevant part, as follows:

         § 5324. Standing for any form of physical custody or
         legal custody

         The following individuals may file an action under this
         chapter for any form of physical custody or legal custody:

         (1)   A parent of the child.

         (2)   A person who stands in loco parentis to the child.

         (3) A grandparent of the child who is not in loco parentis
         to the child:

            (i)  whose relationship with the child began either with
         the consent of a parent of the child or under a court order;

            (ii)  who assumes or is willing to assume responsibility
         for the child; and


                                       - 11 -
J-S18023-20


           (iii)   when one of the following conditions is met:

              (A)     the child has been determined to be a
           dependent child under 42 Pa.C.S. Ch. 63 (relating to
           juvenile matters);

              (B)      the child is substantially at risk due to
           parental abuse, neglect, drug or alcohol abuse or
           incapacity; or

              (C)      the child has, for a period of at least 12
           consecutive months, resided with the grandparent,
           excluding brief temporary absences of the child from the
           home, and is removed from the home by the parents, in
           which case the action must be filed within six months
           after the removal of the child from the home.

        (4) Subject to paragraph (5), an individual who
        establishes by clear and convincing evidence all of the
        following:

           (i)  The individual has assumed or is willing to assume
        responsibility for the child.

           (ii)  The individual has a sustained, substantial and
        sincere interest in the welfare of the child. In determining
        whether the individual meets the requirements of this
        subparagraph, the court may consider, among other factors,
        the nature, quality, extent and length of the involvement by
        the individual in the child’s life.

           (iii) Neither parent has any form of care and control of
        the child.

        (5)    Paragraph (4) shall not apply if:

          (i)    a dependency proceeding involving the child has
        been initiated or is ongoing; or

           (ii) there is an order of permanent legal custody under
        42 Pa.C.S. § 6351(a)(2.1) or (f.1)(3) (relating to disposition
        of dependent child).

23 Pa.C.S.A. § 5324.

                                    - 12 -
J-S18023-20


      In G.A.P., supra, the paternal grandparents filed an appeal from an

order denying their petition to intervene for lack of standing. In their petition

to intervene, the paternal grandparents had asserted standing to pursue

custody of the child, inter alia, because “the child is substantially at risk due

to parental abuse, neglect, drug or alcohol abuse or incapacity” pursuant to

Section    5324(3)(iii)(B).     The    child’s     maternal   great-grandparents

subsequently filed preliminary objections asserting the paternal grandparents

lacked standing because the child was not currently “substantially at risk”

since the maternal great-grandparents had primary physical custody of the

child. The trial court agreed and sustained the preliminary objections. G.A.P.,

supra at 616.

      On appeal, this Court reversed, explaining:

          Instantly, Maternal Great-Grandparents concede that
          Paternal Grandparents are the grandparents of Child, have
          a relationship with Child that began with the consent of a
          parent, and are willing to assume responsibility for Child
          pursuant to 23 Pa.C.S. § 5324(3)(i) and (ii). Therefore, the
          only question is whether “the child is substantially at risk
          due to parental abuse, neglect, drug or alcohol abuse or
          incapacity” pursuant to 23 Pa.C.S. § 5324(3)(iii)(B).

                                  *     *      *

          Section 5324(3)(iii)(B) confers standing upon grandparents
          in cases where “the child is substantially at risk due to
          parental abuse, neglect, drug or alcohol abuse or
          incapacity,” when the requirements of Section 5324(3)(i)
          and (ii) are also met.         23 Pa.C.S. § 5324(3)(iii)(B)
          (emphasis added). The words of this provision are clear and
          unambiguous, and they do not make an exception for the
          custodial situation of a child. Simply, the plain language of
          the statute confers standing to grandparents when a child is

                                      - 13 -
J-S18023-20


       substantially at risk due to ongoing parental behaviors.

       In this case, the trial court previously determined that the
       conditions necessary under Section 5324(3)(iii)(B), namely
       ongoing parental behaviors that would put Child at
       substantial risk, were present in order to grant standing to
       Maternal Great-Grandparents. Since that determination,
       there has been no change in the substantial risk that the
       parents created.

       In an analogous case, Martinez v. Baxter, 725 A.2d 775,
       778 (Pa.Super. 1999), aff'd sub nom. R.M. v. Baxter ex
       rel. T.M., 565 Pa. 619, 777 A.2d 446 (2001), this Court
       interpreted a previous version of the statute, which provided
       a grandparent standing to pursue custody if that
       grandparent      “deem[ed]     it  necessary     to    assume
       responsibility for a child who is substantially at risk due to
       parental abuse, neglect, drug or alcohol abuse or mental
       illness.” This Court held that the fact that a child had been
       declared dependent and placed in custody of the state, thus
       alleviating immediate safety concerns, did not negate the
       grandmother’s standing to seek custody. Id. at 778. We
       concluded that it was “of no moment” that child had only
       been adjudicated dependent and parental rights were not
       terminated or relinquished because it was still possible for a
       parent to seek reunification with the child. Id. As a result,
       the parents still created an ongoing risk to the child and the
       grandmother had standing. Id.

       Applying this Court’s reasoning in Martinez, supra, to the
       instant case, it is irrelevant for purposes of standing that the
       trial court has already granted custody to Maternal Great-
       Grandparents.        Since parental rights have not been
       terminated or relinquished, it is possible for either parent to
       seek custody of Child. This possibility creates an ongoing
       risk to Child. See Martinez, supra at 778.

       Moreover, we must presume that the General Assembly
       does not intend a result that is absurd, impossible of
       execution, or unreasonable and does intend to favor the
       public interest over any private interest. See 1 Pa.C.S. §
       1922(1) and (5). It would most certainly be absurd,
       unreasonable, and against public interest to create a race to
       file a custody petition and divest one grandparent of his or

                                   - 14 -
J-S18023-20


        her right to custody because another grandparent filed a
        petition first. Rather, the trial court should have the
        opportunity to determine which grandparent can best serve
        the child’s needs. The trial court must consider in its
        analysis many custodial factors, including the impact of
        moving the child from one grandparent to another one. The
        trial court, however, should have the opportunity to
        consider all custodial options for the child and this
        interpretation of the statute gives the trial court the
        discretion to place the child with the grandparent best suited
        to care for the child and does not limit the trial court’s
        decision to the grandparent who filed first.

        Therefore, we conclude that regardless of a child’s custody
        status, the Custody Act grants standing to grandparents to
        file for any form of physical or legal custody when their
        grandchild is substantially at risk due to “parental abuse,
        neglect, drug or alcohol abuse or incapacity” pursuant to 23
        Pa.C.S. § 5324(3)(iii)(B). Thus, the trial court erred as a
        matter of law in sustaining Maternal Great-Grandparents’
        Preliminary    Objections,    concluding    that    Paternal
        Grandparents did not have standing to pursue custody of
        Child, and dismissing Paternal Grandparents’ Petition to
        Intervene. Accordingly, we reverse the trial court’s October
        10, 2017 Order and remand this case for the trial court to
        promptly hold a hearing on Paternal Grandparents’ Petition
        to Intervene.

G.A.P., supra at 617-19 (some internal citations omitted).

     Further, “custody cases may be fluid under some circumstances.” M.W.

v. S.T., 196 A.3d 1065, 1071 (Pa.Super. 2018), appeal denied, ___ Pa. ___,

199 A.3d 336 (2018) (internal citation omitted). Consequently, this Court has

“re-evaluated   a   party’s   standing   following   a   factual   change   in

circumstances….” Id. (holding children’s change in status from dependent to

not dependent, and reunification with parents, are relevant changes in




                                    - 15 -
J-S18023-20


circumstances that permit re-evaluation of standing;6 while grandmother

ostensibly had standing at time she filed her petition seeking custody, factual

circumstances subsequently changed; trial court did not err in considering

change of circumstances when determining standing).

       Instantly, the parties agree Maternal Grandmother satisfies the second

subsection under Section 5324(3)(ii) (regarding willingness to assume

responsibility of Child); and the third subsection under Section 5324(3)(iii)(B)

(Child is substantially at risk due to parents’ abuse, neglect, drug/alcohol

abuse, or incapacity), per G.A.P., supra. (See Paternal Grandmother’s Brief

at 10).    The parties dispute only whether Maternal Grandmother had a

relationship with Child that began with the consent of a parent, under Section

5324(3)(i).     Paternal Grandmother insists Maternal Grandmother had no

relationship with Child at all at the time Maternal Grandmother filed her

petition to intervene.          Specifically, Paternal Grandmother emphasizes

Maternal Grandmother’s concession at the hearing, that at the time she filed

her petition to intervene, she had never even met Child.         (See Paternal

Grandmother’s Brief at 13-14).

       Notwithstanding Maternal Grandmother’s concessions at the hearing,

the record in this case demonstrates a relevant change in the facts.



____________________________________________


6 In M.W., the parties agreed grandmother had standing under Section
5324(3)(i) and (ii). The parties disputed only whether grandmother had
standing under Section 5324(3)(iii)(A).

                                          - 16 -
J-S18023-20


Significantly, by the time of the hearing on the petition to intervene, Mother

had expressly consented to Maternal Grandmother’s relationship with Child,

and Maternal Grandmother had visited with Child at Paternal Grandmother’s

home. Thus, at the time the court ruled on the petition, the court should have

considered the factual change in circumstances. See M.W., supra. Based

upon the foregoing, and particularly in light of the public policy concerns

outlined in G.A.P., supra disapproving of a “race to file” by grandparents, we

conclude the trial court erred by dismissing Maternal Grandmother’s petition

to intervene for lack of standing.7 Accordingly, we reverse and remand for

further proceedings.

       Order reversed. Case remanded for further proceedings. Jurisdiction is

relinquished.




____________________________________________


7  We also observe that Section 5324(4) might have afforded Maternal
Grandmother an alternative avenue for standing. See 23 Pa.C.S.A. § 5324(4)
(granting standing, subject to paragraph (5), to individual who establishes by
clear and convincing evidence: (i) individual has assumed or is willing to
assume responsibility for child; (ii) individual has sustained, substantial, and
sincere interest in welfare of child; and (iii) neither parent has any form of
care and control of child). Section 5324(5) states paragraph (4) shall not
apply if a dependency proceeding involving the child is ongoing; or if there is
an order of permanent legal custody under 42 Pa.C.S.A. § 6351(a)(2.1) or
(f.1)(3) (relating to disposition of dependent child). See 23 Pa.C.S.A. §
5324(5). While CYS has been involved in this case, nothing in the record
indicates a dependency proceeding is ongoing, which would have prevented
Maternal Grandmother from asserting standing under Section 5324(4). As we
have already decided that Maternal Grandmother has standing under Section
5324(3), however, we need not remand for a determination of standing under
Section 5324(4).

                                          - 17 -
J-S18023-20


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 05/12/2020




                          - 18 -